                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK
                                 CIVIL DIVISION

William R. Underwood                      )
       d/b/a Konglather Music             )
              Plaintiff,                  )
              v.                          )                        16-cv-9058 (DAB)
Lastrada Entertainment Company, LTD,      )                         NOTICE OF APPEAL
et al,                                    )
                                          )
             Defendants.                  )
                                          )
__________________________________________/
Lastrada Entertainment Company, LTD       )
             Counterclaim Plaintiff,      )
                                          )
                                          )                        16-cv-9058 (DAB)
             v.                           )
William R. Underwood                      )
      d/b/a Konglather Music              )
             Counterclaim Defendant,      )
__________________________________________/

                     PLAINTIFF’S AMENDED NOTICE OF APPEAL

       Notice is hereby given that Plaintiff, William Underwood d/b/a Konglather Music, in the

above named case hereby appeals to the United States Court of Appeals for the Second Circuit

from the final orders of the District Court for the Southern District of New York (i) Granting the

Defendants’ Lastrada Entertainment Company, LTD’s, Charles and Sam Carter’s Motion to

Dismiss the Complaint [ECF#83] entered on February 5, 2019, in this action, and (ii) Denying

Plaintiff’s Request to include Steve Arrington as a Plaintiff in the Amended Complaint [ECF# 37]

entered on May 8, 2019.

       Respectfully amended, this 28th day of March 2019, by:


                                             LITA ROSARIO, PLLC
                                             1100 H Street, NW, Suite 315
                                             Washington, DC 20005
                                               Telephone: (202) 628-1092
                                               Email: lita.rosario@wyzgirl.com
                                               Attorney for Plaintiff

                                                     Lita Rosario
                                               By: /s/
                                                  Lita Rosario, Esq.



                                 CERTIFICATE OF SERVICE

I hereby certify that on March 28, 2019, I electronically filed the foregoing document with the

Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this

day on all counsel of record or pro se parties identified on the attached Service List in the manner

specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some

other authorized manner for those counsel or parties who are not authorized to receive

electronically Notices of Electronic Filing.

Dated: March 28, 2019

                                               LITA ROSARIO, PLLC
                                               1100 H Street, NW, Suite 315
                                               Washington, DC 20005
                                               Telephone: (202) 628-1092
                                               Email: lita.rosario@wyzgirl.com
                                               Attorney for Plaintiff

                                               By: /s/ Lita Rosario
                                                  Lita Rosario, Esq.
                                    SERVICE LIST
Brian S. Levenson, Esq.
Schwartz, Ponterio & Levenson PLLC
134 West 29th Street, Suite 1006
New York, NY 10001
P (212) 714-1200
F (212) 714-1264
blevenson@splaw.us
              Counsel for Lastrada Entertainment Company, LTD
              Sam & Chares Carter

Dorothy M. Weber, Esq.
Shukat Arrow Hafer Weber & Herbsman, LLP
494 Eighth Avenue, Suite 600
New York, NY 10001
Phone: (212) 245-4580
Fax: (212) 956-6471
dorothy@musiclaw.com
       Counsel for Steve Arrington
